Citation Nr: 1109738	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-46 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right ring finger disorder.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right small finger disorder.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for headaches, memory difficulty, and sinus problems, as secondary to a service-connected nasal fracture.

4.  Entitlement to service connection for a right ring finger disorder.

5.  Entitlement to service connection for a right small finger disorder.

6.  Entitlement to service connection for headaches, memory difficulty, and sinus problems, as secondary to a service-connected nasal fracture.

7.  Entitlement to a compensable disability rating for a nasal fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.  He had additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which declined to reopen the Veteran's June 2008 claims for entitlement to service connection for a right ring finger disorder; a right small finger disorder; and headaches, memory difficulty, and sinus problems as secondary to a service-connected nasal fracture.  The RO, in its September 2008 rating decision, also continued the Veteran's noncompensable rating for his service connected nasal fracture in response to his June 2008 claim.

In December 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (Travel Board hearing).  A copy of the hearing transcript has been associated with the record.

The issue of entitlement to service connection for a right ring finger disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1985 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a right ring finger disorder.  The Veteran was notified of the decision and of his appellate rights.  However, the Veteran failed to file a notice of disagreement (NOD) within one year of the rating decision.

2.  The evidence associated with the claims file subsequent to the December 1985 rating decision is new, and, when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for a right ring finger disorder, and raises a reasonable possibility of substantiating the claim.

3.  In an August 2002 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a right small finger disorder.  The Veteran was notified of the decision and of his appellate rights.  However, the Veteran failed to file a notice of disagreement (NOD) within one year of the rating decision.

4.  The evidence associated with the claims file subsequent to the August 2002 rating decision is new, and, when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for a right small finger disorder, and raises a reasonable possibility of substantiating the claim.

5.  In an August 2002 rating decision, the RO denied the Veteran's claim for entitlement to service connection for headaches, memory difficulty, and sinus problems, as secondary to a service-connected nasal fracture.  The Veteran was notified of the decision and of his appellate rights.  However, the Veteran failed to file a notice of disagreement (NOD) within one year of the rating decision.

6.  The evidence associated with the claims file subsequent to the August 2002 rating decision is new, and, when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for headaches, memory difficulty, and sinus problems, as secondary to a service-connected nasal fracture, and raises a reasonable possibility of substantiating the claim.

7.  A right small finger disorder is not shown by competent or credible evidence to be related to the Veteran's active military service or to any incident therein.

8.  Headaches, memory difficulty, and sinus problems are not shown by competent or credible evidence to be related to the Veteran's service-connected nasal fracture.

9.  A service-connected nasal fracture is characterized by no current evidence of any abnormality of the nose.


CONCLUSIONS OF LAW

1.  The December 1985 rating decision denying the Veteran's claim for service connection for a right ring finger disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence associated with the claims file subsequent to the December 1985 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The August 2002 rating decision denying the Veteran's claim for service connection for a right small finger disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

4.  The evidence associated with the claims file subsequent to the August 2002 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  The August 2002 rating decision denying the Veteran's claim for service connection for headaches, memory difficulty, and sinus problems, as secondary to a service-connected nasal fracture, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

6.  The evidence associated with the claims file subsequent to the August 2002 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

7.  A right small finger disorder was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

8.  Headaches, memory difficulty, and sinus problems are not due to a service-connected nasal fracture.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

9.  The criteria for a compensable rating for a nasal fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7; 38 C.F.R. § 4.97, Diagnostic Code 6502 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated June 2008, September 2008, and February 2009, provided to the Veteran before the September 2008 rating decision and the August 2009 statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claims, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claims.

The duty to notify provisions of the statute and implementing regulations also apply to claims to reopen based on new and material evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the issue of whether to reopen the claim of service connection for a right ring finger disorder, the notice letter provided to the Veteran in September 2008 included the criteria for reopening a previously denied claim, and informed the Veteran that his claim had been denied because his service treatment records were silent concerning any fractured finger.  Additionally, a notice letter provided to the Veteran in February 2009 informed the Veteran that his claim had been denied because there was no evidence that this condition either occurred in or was caused by service.

With respect to the issue of whether to reopen the claim of service connection for a right small finger disorder, the notice letter provided to the Veteran in February 2009 included the criteria for reopening a previously denied claim, and informed the Veteran that his claim had been denied because there was no evidence that this condition either occurred in or was caused by service.

With respect to the issue of whether to reopen the claim of service connection for headaches, memory difficulty, and sinus problems, as secondary to a service-connected nasal fracture, the notice letter provided to the Veteran in February 2009 included the criteria for reopening a previously denied claim, and informed the Veteran that his claim had been denied because those conditions were not shown to be associated with his service-connected nasal fracture.

The Veteran was informed that, to be considered new, the evidence must be in existence and be submitted to VA for the first time.  The Veteran was also informed that, to be considered material, the additional evidence must pertain to the reason the claim was previously denied.  The September 2008 and February 2009 notice letters also provided the Veteran with the criteria for establishing service connection.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed of what evidence is necessary to substantiate the elements required to establish service connection.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in June 2008, prior to the issuance of the September 2008 rating decision.  Therefore, no further notice is required pursuant to the holding in Dingess, supra.

Regarding the Veteran's claim for a compensable rating for a nasal fracture, the Board notes that the Federal Circuit has held that VA's duty to notify, codified at 38 U.S.C.A. § 5103(a), does not require it to provide notice of alternative diagnostic codes, or to solicit evidence of the impact of the Veteran's claimed disability on his daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and available private treatment records have been obtained.

The Veteran reported that he once was, but is no longer, in receipt of Social Security Administration (SSA) benefits for a left knee disorder, which is not pertinent to any issues currently before the Board.  See December 2010 Board Hearing at pp. 12-14.  Notwithstanding the above, VA obtained the Veteran's SSA records in February 2009.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Analysis:  Whether New and Material has been Received to Reopen a Claim for Service Connection for a Right Ring Finger Disorder

The RO first denied service connection for a right ring finger disorder in December 1985, and the basis of the denial was that his service treatment records were completely silent for any evidence of diagnosis or treatment of a fracture of his ring finger.  The Veteran did not submit a NOD in response to the December 1985 rating decision.  Therefore, the December 1985 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.

In June 2008, the Veteran asked to reopen his claim for service connection for a right ring finger disorder and the RO, in a September 2008 rating decision, the subject of this appeal, declined to reopen the claim.  The RO again declined to reopen the claim in an August 2009 statement of the case, finding that the Veteran did not submit evidence that was material to his claim.

The Board has jurisdictional responsibility to determine whether a claim previously denied by the RO should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.

The evidence of record at the time of the December 1985 rating decision, the last prior final denial of the claim, included the Veteran's service treatment records.  Those records include no evidence of a right ring finger disorder during service.  In Reports of Medical Examination dated March 1975 and October 1979, clinicians found that the Veteran's upper extremities were normal on clinical evaluation.  Likewise, in his March 1975 and October 1979 Reports of Medical History, the Veteran indicated that he did not have, and had never had, a bone, joint or other deformity.

In determining whether new and material evidence has been submitted, it is necessary to consider all evidence since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the December 1985 rating decision, the Veteran has submitted lay evidence that he has a right ring finger disorder that was incurred in service.  In his January 2009 notice of disagreement, the Veteran asserted that "My nose was broken when I was assaulted in [the] Army on Active Duty and my finger was fracture[d]."

In his October 2009 substantive appeal, the Veteran reported that he was treated in Germany while on active duty for a right finger injury.

At his December 2010 Board hearing, the Veteran reported that he jammed his right ring finger while playing a game of football on a weekend during service.  Id. at p. 7.  The Veteran further stated that he was treated in service at sick call with a splint for his finger, which he wore for "over a month or so."  Id. at p. 7.  He asserted that he was unable to do heavy lifting "for a while."  Id. at p. 8.  He further reported that "the splint never did any good.  The finger right now is still crooked on the end right in that joint where I assume arthritis has set in."  Id. at p. 7.  The Veteran stated that his right ring finger injury interferes with his ability to make a fist, and prevents him from using that finger properly.  Id. at pp. 9, 12.

As noted above, the Board must presume the credibility of all new and material evidence, including lay statements.  Fortuck, 17 Vet. App. 173, 179 (2003); Justus, 3 Vet. App. 510, 513 (1992).  If credible, the aforementioned statements would tend to show that the Veteran's claimed right ring finger disorder was incurred in service.

Consequently, the Board finds that the evidence associated with the claims file subsequent to the December 1985 rating decision was not previously submitted to agency decisionmakers, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate a claim for service connection for a right ring finger disorder.

Because the additional evidence relates to an unestablished fact that is necessary to substantiate his claim for service connection for a right ring finger disorder, the Board finds that the evidence associated with the claims file subsequent to the December 1985 rating decision is new and material, and a previously denied claim for service connection for a right ring finger disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Analysis:  Whether New and Material has been Received to Reopen a Claim for Service Connection for a Right Small Finger Disorder

The RO first denied service connection for a right small finger disorder in August 2002, and the basis of the denial was that there was no objective medical evidence showing that he had any limitations of his small finger, and there was no objective medical evidence that he had a chronically disabling condition that was either incurred in or aggravated by his military service.  The RO noted that the Veteran's service treatment records were unavailable at that time.  The Veteran did not submit a NOD in response to the August 2002 rating decision.  Although the Veteran sent a letter in October 2002 which accompanied his Improved Pension Eligibility Verification Report, the purpose of that letter was unclear to the RO, and, consequently, the RO requested clarification in an October 2002 letter.  The Veteran replied to that request with another completed Improved Pension Eligibility Verification Report in May 2003.  Therefore, neither the October 2002 nor the May 2003 communication was construed as a notice of disagreement, and the August 2002 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.

In June 2008, the Veteran asked to reopen his claim for service connection for a right small finger disorder and the RO, in a September 2008 rating decision, the subject of this appeal, declined to reopen the claim.  However, in its August 2009 statement of the case, the RO reopened the Veteran's claim for service connection for a right small finger disorder, and continued the denial thereof.  The RO reopened the claim based on the fact that it had located the Veteran's service treatment records, which, it found, contained no evidence of complaints of or treatment for a right small finger disorder during service.

The Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.

The evidence of record at the time of the August 2002 rating decision, the last prior final denial of the claim, included the Veteran's claim.  As noted above, the Veteran's service treatment records were unavailable at the time of the August 2002 rating decision.

In determining whether new and material evidence has been submitted, it is necessary to consider all evidence since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the August 2002 rating decision, the Veteran has submitted lay evidence that he has a right small finger disorder that was incurred in service.  In his January 2009 notice of disagreement, the Veteran asserted that "My nose was broken when I was assaulted in [the] Army on Active Duty and my finger was fracture[d]."

In his October 2009 substantive appeal, the Veteran reported that he was treated in Germany while on active duty for a right finger injury.

At his December 2010 Board hearing, the Veteran asserted that his right small finger began "growing crooked" because it was located "in that same particular joint" as his right ring finger, which was allegedly injured in a football accident in service.  Id. at pp. 7-9.  The Veteran stated that his right small finger disorder interferes with his ability to make a fist, and prevents him from using that finger properly.  Id. at pp. 9, 12.

As noted above, the Board must presume the credibility of all new and material evidence, including lay statements.  Fortuck, 17 Vet. App. 173, 179 (2003); Justus, 3 Vet. App. 510, 513 (1992).  If credible, the aforementioned statements would tend to show that the Veteran's claimed right small finger disorder was incurred in service.

Consequently, the Board finds that the evidence associated with the claims file subsequent to the August 2002 rating decision was not previously submitted to agency decisionmakers, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate a claim for service connection for a right small finger disorder.

Because the additional evidence relates to an unestablished fact that is necessary to substantiate his claim for service connection for a right small finger disorder, the Board finds that the evidence associated with the claims file subsequent to the August 2002 rating decision is new and material, and a previously denied claim for service connection for a right small finger disorder is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Analysis:  Whether New and Material has been Received to Reopen a Claim for Service Connection for Headaches, Memory Difficulty, and Sinus Problems, as Secondary to a Service-Connected Nasal Fracture

The RO first denied service connection for service connection for headaches, memory difficulty, and sinus problems, as secondary to a service-connected nasal fracture, in August 2002, and the basis of the denial was that his post-service medical records did not show those disorders to be chronically disabling, and that it was not established that he has such a chronically disabling condition that was either incurred in or aggravated by his service.  As discussed above, the Veteran did not submit a NOD in response to the August 2002 rating decision.  Therefore, the August 2002 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.

In June 2008, the Veteran asked to reopen his claim for service connection for headaches, memory difficulty, and sinus problems, as secondary to a service-connected nasal fracture, and the RO, in a September 2008 rating decision, the subject of this appeal, declined to reopen the claim.  However, in its August 2009 statement of the case, the RO reopened the Veteran's claim for service connection for headaches, memory difficulty, and sinus problems, as secondary to a service-connected nasal fracture, and continued the denial thereof.  The RO reopened the claim based on the fact that it had located the Veteran's service treatment records, which, it found, contained no evidence of complaints of or treatment for headaches, memory difficulties, or sinus problems during service.

As previously indicated, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.

The evidence of record at the time of the August 2002 rating decision, the last prior final denial of the claim, included the Veteran's claim.

In determining whether new and material evidence has been submitted, it is necessary to consider all evidence since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the August 2002 rating decision, the Veteran has submitted lay evidence that he has headaches, memory difficulties, and sinus problems as a result of his service-connected nasal fracture.  In his January 2009 notice of disagreement, the Veteran reported that he experiences headaches, for which he takes medication.

At his December 2010 Board hearing, the Veteran asserted that he has headaches "up in the nose area, right up over my nose in...the middle of my skull," as secondary to his nasal fracture.  Id. at p. 4.  He described the headaches as occurring "once to twice" per week, and noted that they sometimes cause him to get dizzy and have to lie down.  Id. at pp. 4-5.  The Veteran reported that he has had the headaches for 10 years.  Id. at pp. 5, 12.  The Veteran also asserted that he has memory difficulties.  Id. at pp. 5-6, 12.  He further stated that he has sinus problems, including congestion and difficulty breathing.  Id. at p. 6.  The Veteran alleged that his claimed headaches, memory difficulties, and sinus problems result from his nasal fracture.  Id. at pp. 6-7, 10-11.

As noted above, the Board must presume the credibility of all new and material evidence, including lay statements.  Fortuck, 17 Vet. App. 173, 179 (2003); Justus, 3 Vet. App. 510, 513 (1992).  If credible, the aforementioned statements would tend to show that the Veteran's headaches, memory difficulties, and sinus problems were caused by his service-connected nasal fracture.

Consequently, the Board finds that the evidence associated with the claims file subsequent to the August 2002 rating decision was not previously submitted to agency decisionmakers, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate a claim for service connection for headaches, memory difficulty, and sinus problems, as secondary to a service-connected nasal fracture.

Because the additional evidence relates to an unestablished fact that is necessary to substantiate his claim for service connection for headaches, memory difficulty, and sinus problems, as secondary to a service-connected nasal fracture, the Board finds that the evidence associated with the claims file subsequent to the August 2002 rating decision is new and material, and a previously denied claim for service connection for headaches, memory difficulty, and sinus problems, as secondary to a service-connected nasal fracture, is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Further, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis.)  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for a Right Small Finger Disorder

The Veteran's service treatment records include no evidence of a right small finger disorder during service.  In Reports of Medical Examination dated March 1975 and October 1979, clinicians found that the Veteran's upper extremities were normal on clinical evaluation.  Likewise, in his March 1975 and October 1979 Reports of Medical History, the Veteran indicated that he did not have, and had never had, a bone, joint or other deformity.

A June 1990 examination report written by E.R. Worrell, M.D., contained in the Veteran's SSA records, includes Dr. Worrell's determination that the Veteran "has good sensation in the upper extremities, good motor strength in the upper extremities, [and] good randial pulses bilaterally.  [The Veteran] has good fine and gross movements of [his] hands."

The Board notes that the Veteran alleged in an October 2002 statement that "my left pinky finger was...injured when I was in Germany" during service.  This statement is noteworthy because the Veteran has otherwise claimed, including in his initial February 2001 claim, and again in his June 2008 claim to reopen, that it was a right (not left) small finger disorder that resulted from service.

In his January 2009 notice of disagreement, the Veteran asserted that "My nose was broken when I was assaulted in [the] Army on Active Duty and my finger was fracture[d]."  The Veteran did not specify the finger to which he was referring.

In his October 2009 substantive appeal, the Veteran reported that he was treated in Germany while on active duty for a right finger injury.  Again, the Veteran did not specify which finger on his right hand had been treated.

At his December 2010 Board hearing, the Veteran asserted that his right small finger began "growing crooked" because it was located "in that same particular joint" as his right ring finger, which he allegedly injured in a football game in service.  Id. at pp. 7-9.  The Veteran stated that his right small finger disorder interferes with his ability to make a fist, and prevents him from using that finger properly.  Id. at pp. 9, 12.  The Veteran also asserted that he assumed that he had arthritis of that joint.  Id. at p. 7.

The Board finds that the Veteran is competent to report that his right small finger has grown in a crooked fashion since an alleged football injury to his right ring finger during service.  He is also competent to report that he is unable to make a fist or use his right small finger properly.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

With respect to credibility, the Board finds that the Veteran's post-service lay statements regarding an in-service right ring finger injury, and the crooked growth of his right small finger thereafter, are outweighed by more probative evidence to the contrary.  That probative evidence includes the absence of any complaint, diagnosis, or treatment of a right small finger disorder in his service treatment records; the Veteran's own statements in his March 1975 and October 1979 Reports of Medical History that he did not have, and had never had, a bone, joint or other deformity; and the in-service clinicians' findings in Reports of Medical Examination dated March 1975 and October 1979 that the Veteran's upper extremities were normal on clinical evaluation.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  Dr. Worrell's findings in June 1990-15 years after service-that the Veteran had "good fine and gross movements of [his] hands" constitutes additional evidence which outweighs the Veteran's allegation that he incurred a right small finger disorder as a result of his service which interferes with his ability to make a fist and prevents him from using that finger properly.  The absence of a diagnosis of a right small finger disorder in the Veteran's copious VA treatment records further suggests that the Veteran's aforementioned allegations are not credible.

To the extent that the Veteran's opinion conflicts with the clinicians' findings discussed above, the Board finds that the Veteran's determinations about the etiology of his claimed right small finger disorder are outweighed by their more probative findings, because their determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Furthermore, a thorough search of the record reveals that no clinician has diagnosed the Veteran with a right small finger disorder, or opined that the Veteran's right small finger disorder was caused or aggravated during or as a result of service.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In this case, a VA medical opinion is unwarranted because the information and evidence of record does not establish that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period.  Furthermore, the information and evidence of record does not indicate that the claimed disability or symptoms may be associated with any established event, injury, or disease in service, or with another service-connected disability.  Rather, the Veteran's service treatment records include no complaints, diagnosis, or treatment of a right small finger disorder; the Veteran indicated in March 1975 and October 1979 that he did not have, and had never had, a bone, joint or other deformity; and clinicians found in March 1975 and October 1979 that the Veteran's upper extremities were normal on clinical evaluation.

The Veteran is not entitled to service connection based on the finding of a chronic disease, or on the basis of continuity of symptomatology, because the most probative evidence of record shows that the Veteran did not have a right small finger disorder during service, or within the applicable presumptive period.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The preponderance of the evidence is against the award of service connection for a right small finger disorder; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.

Laws and Regulations Pertaining to Secondary Service Connection

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, a Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

As with direct service connection, in the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for Headaches, Memory Difficulty, and Sinus Problems, as Secondary to a Service-Connected Nasal Fracture

The Veteran's service treatment records-including the January 1973 records involving his service-connected nasal fracture-contain no evidence of headaches, memory difficulty, or sinus problems during service. In Reports of Medical Examination dated March 1975 and October 1979, clinicians found that the Veteran's head, sinuses, and neurological status were normal on clinical evaluation.  Likewise, in his March 1975 and October 1979 Reports of Medical History, the Veteran indicated that he did not have, and had never had, frequent or severe headache, dizziness or fainting spells, sinusitis, or loss of memory or amnesia.

In VA treatment records dated August 2003 through February 2006, and August 2006 to June 2008, VA clinicians found no abnormalities in their review of the Veteran's respiratory system.  The clinicians determined that the Veteran had no intercostals retractions or use of accessory muscles, no tactile fremitus, and normal breath sounds with no adventitious sounds.

In June 2006, the Veteran told a VA clinician that he had congestion and pressure in his face and head "for about a week."  The clinician diagnosed him with sinus congestion and pain.  She did not provide an etiological opinion.

The Veteran sought VA treatment for memory impairment in June 2008.  The VA physician found that the Veteran had minimal impairment, and appeared intact neurologically.

VA provided the Veteran with a compensation and pension (C&P) examination of his nose in September 2008.  The examiner, a physician, noted that the Veteran underwent a closed reduction of the nose in 1973 following a nasal fracture.  The Veteran reported having memory loss, occasional headaches, and occasional difficulty breathing.  The Veteran also reported that he does not smoke.  The examiner determined that the Veteran's external nose is normal; his vestibule is normal; his septum is midline; and the turbinates, meatus, floor of the nose, and internal nasal mucosa were all normal.  The VA examiner diagnosed the Veteran with a remote history of nasal fracture with closed reduction, and found no current evidence of any abnormality of the nose on examination.  The VA examiner further found "no connection with current memory loss that has anything to do with the previous nasal fracture."

In his January 2009 notice of disagreement, the Veteran reported that he experiences headaches, for which he takes medication.

VA provided the Veteran with another C&P examination of his nose in July 2009.  The examiner, a physician, noted that the Veteran complained of trouble breathing at night and occasional headaches.  The Veteran again reported that he does not smoke.  The examiner noted that a computed tomography (CT) scan was done prior to the examination, which showed essentially normal sinuses and a straight septum.  The VA examiner noted that no current evidence of any abnormality of the nose was found at his September 2008 VA examination, and concluded that "the impression on the previous nasal C&P evaluation remains valid."  The VA examiner also found "no evidence of any sinus disease which could be related whatsoever to the nasal fracture in the past."

VA also provided the Veteran with a C&P neurological examination in July 2009.  The examiner, a physician, noted that the Veteran reported that his headaches began in the 1990's.  The Veteran stated that his headaches cause pain in the frontal region of his skull approximately every 2 to 3 weeks.  The Veteran stated that he uses ibuprofen and does not find the headache to be prostrating.  The VA examiner found that the Veteran's cranial nerves demonstrate normal ocular motility, pupil responses, and visual fields to confrontation.  Cranial nerve V motor and sensory is normal.  Cranial nerve VII shows good facial expression.  Cranial nerve VIII shows normal hearing.  Cranial nerves IX and X demonstrate a midline uvula which elevates appropriately.  Cranial nerve XI shows no atrophy of sternomastoid and good function and muscle strength.  Cranial nerve XII demonstrates no atrophy of the tongue.  The remainder of the neurological examination was normal.  The VA examiner found that the Veteran had a "nonspecific headache," and that "it is unlikely this headache is related to a nasal fracture occurring in the 1970s."

At his December 2010 Board hearing, the Veteran asserted that he has headaches "up in the nose area, right up over my nose in...the middle of my skull," as secondary to his nasal fracture.  Id. at p. 4.  He described the headaches as occurring "once to twice" per week, and noted that they sometimes cause him to get dizzy and have to lie down.  Id. at pp. 4-5.  The Veteran reported that he has had the headaches for 10 years.  Id. at pp. 5, 12.  The Veteran also asserted that he has memory difficulties.  Id. at pp. 5-6, 12.  He further stated that he has sinus problems, including congestion and difficulty breathing.  Id. at p. 6.  The Veteran alleged that his claimed headaches, memory difficulties, and sinus problems result from his service-connected nasal fracture.  Id. at pp. 6-7, 10-11.

The Veteran's September 2008 and July 2009 VA examinations were conducted by competent physicians who provided etiological opinions on the issues before the Board; consequently, those examinations are deemed adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a lack of review of a VA claims file does not render a medical opinion incompetent.)  The Board further finds that the VA examiners' medical findings are credible, based on their internal consistency and the VA examiners' duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiners' reports.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the aforementioned VA clinicians and examiners are so qualified, their medical opinions constitute competent medical evidence.

The Board finds that the Veteran is competent to report that he experiences headaches, memory difficulty, and pressure in his nose and face.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

Notwithstanding the above, the Veteran is not competent to etiologically relate his headaches, memory difficulty, and pressure in his nose and face to his service-connected nasal fracture.  38 C.F.R. § 3.159(a)(1), (2).

To the extent that the Veteran's opinion conflicts with the clinicians' findings discussed above, the Board finds that the Veteran's determinations about the etiology of his claimed headaches, memory difficulty and sinus problems are outweighed by their more probative findings, because their determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In this case, the VA examiner's finding in September 2008, and again in July 2009, that there is "no current evidence of any abnormality of the nose on examination" constitutes a persuasive rationale for why that service-connected nasal fracture could not give rise to the Veteran's claimed headaches, memory difficulty, and sinus problems.

At his December 2010 Board hearing, the Veteran reported that a doctor had linked his headaches, memory difficulties, or sinus problems to his nose fracture.  Id. at p. 6.  However, the Veteran essentially retracted this statement by noting that it was he who had told the physicians that those disorders were related to his nasal fracture.  Id. at pp. 6-7, 11.  Even if the Veteran had meant to maintain that his physicians had attributed those claimed disorders to his service-connected nasal fracture, his account of his physician's etiological opinions could not warrant a grant of service connection.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a layperson's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute medical evidence).

Based on the foregoing, the Veteran is not entitled to service connection for his claimed headaches, memory difficulty, or sinus problems as secondary to his service-connected nasal fracture, because the most probative evidence of record-the September 2008 and July 2009 VA examiners' opinions-shows that his claimed headaches, memory difficulty, and sinus problems were neither caused nor aggravated by his service-connected nasal fracture.  38 C.F.R. § 3.310.

The preponderance of the evidence is against the award of service connection for headaches, memory difficulty, and sinus problems, as secondary to a service-connected nasal fracture; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.

Laws and Regulations Pertaining to Claims for Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

Analysis:  Entitlement to a Compensable Disability Rating for a Nasal Fracture

Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6502, a traumatic deviation of the nasal septum warrants a disability rating of 10 percent where there is 50-percent obstruction of the nasal passage on both sides, or complete obstruction on one side.

In VA treatment records dated August 2003 through February 2006, and August 2006 to June 2008, VA clinicians found no abnormalities in their review of the Veteran's respiratory system.  The clinicians determined that the Veteran had no intercostals retractions or use of accessory muscles, no tactile fremitus, and normal breath sounds with no adventitious sounds.

As noted above, VA provided the Veteran with a C&P examination of his nose in September 2008.  The examiner, a physician, noted that the Veteran underwent a closed reduction of the nose in 1973 following a nasal fracture.  The Veteran reported having had minimal problems with his nose since then.  The examiner determined that the Veteran's external nose is normal; his vestibule is normal; his septum is midline; and the turbinates, meatus, floor of the nose, and internal nasal mucosa were all normal.  The VA examiner diagnosed the Veteran with a remote history of nasal fracture with closed reduction, and found no current evidence of any abnormality of the nose on examination.

VA provided the Veteran with another C&P examination of his nose in July 2009.  The examiner, a physician, noted that the Veteran complained of trouble breathing at night.  The Veteran again reported that he does not smoke.  The examiner noted that a CT scan was done prior to the examination, which showed essentially normal sinuses and a straight septum.  The VA examiner noted that no current evidence of any abnormality of the nose was found at his September 2008 VA examination, and concluded that "the impression on the previous nasal C&P evaluation remains valid."

In his October 2009 substantive appeal, the Veteran asserted that he warranted "consideration for an increase for the nasal fracture."

At his December 2010 Board hearing, the Veteran asserted that he has difficulty breathing, and that he snores.  Id. at p. 2.  He also reported that his nose "swells up and at times...bleeds," and is painful.  Id. at p. 3.  He further stated that "sometimes when I hold my head down my nose will start bleeding and my bone...[the] same bone that was fractured [in service]....hurts me also and...swells up.  It swells up between my eyes."  Id. at p. 11.  The Veteran reported that his treating clinicians had given him a nasal spray, and had not recommended any surgery since his surgery in service in 1973.  Id. at p. 10.

The Board finds that the evidence of record supports a continuance of the noncompensable disability rating for the Veteran's nasal fracture, because a VA examiner determined in September 2008, and again in July 2009, that there is no current evidence of any abnormality of the nose on examination.  Moreover, the July 2009 VA examiner found that a CT scan of the Veteran's nose showed that the Veteran has essentially normal sinuses and a straight septum.

Based upon the guidance of the Court in Hart, 21 Vet. App. 505 (2007), the Board has considered whether staged ratings are appropriate; however, in the present case, no staged ratings are warranted by the Veteran's symptomatology.

The Board has considered the issue of whether the Veteran's nasal fracture, standing alone, presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.  First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  

If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  In this case, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate.

There is no benefit of the doubt that can be resolved in his favor, as the preponderance of the evidence does not show symptoms that more nearly approximate the criteria for a compensable rating.  Accordingly, the claim for a compensable rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

New and material evidence has been received, and a previously denied claim for service connection for a right ring finger disorder is reopened.  To this extent, the appeal is granted.

New and material evidence has been received, and a previously denied claim for service connection for a right small finger disorder is reopened.  To this extent, the appeal is granted.

New and material evidence has been received, and a previously denied claim for service connection for headaches, memory difficulty, and sinus problems, as secondary to a service-connected nasal fracture, is reopened.  To this extent, the appeal is granted.

Service connection for a right small finger disorder is denied.

Service connection for headaches, memory difficulty, and sinus problems, as secondary to a service-connected nasal fracture, is denied.

A compensable disability rating for a nasal fracture is denied.


REMAND

The Board has reopened the Veteran's claim for entitlement to service connection for a right ring finger disorder.  Because the Veteran is entitled to an initial adjudication of that issue on the merits and under the correct de novo standard of review, the case is remanded.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that this issue is distinct from the issues of entitlement to service connection for a right small finger disorder, and entitlement to service connection for headaches, memory difficulty, and sinus problems, as secondary to a service-connected nasal fracture, in that the AOJ reopened and adjudicated those issues on the merits in August 2009.

On remand, the RO should ask the Veteran to identify all health care providers that have treated him for a right ring finger disorder, and attempt to obtain records from each health care provider he identifies that might have available records, if not already in the claims file.  In particular, obtain the records, if any, from July 2009 to the present.  If records are unavailable and future attempts to retrieve the records are futile, please have the health care provider(s) so indicate.

If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health care providers that have treated him for a right ring finger disorder, and attempt to obtain records from each health care provider he identifies that might have available records, if not already in the claims file.  In particular, obtain the records, if any, from July 2009 to the present.  If records are unavailable and future attempts to retrieve the records are futile, please have the health care provider(s) so indicate.  

2.  After completion of the above, adjudicate the issue of entitlement to service connection for a right ring finger disorder on a de novo basis.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


